DETAILED ACTION
This is a first office action in response to application no. 15/930,135 filed on May 12, 2020 in which claim 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication no. 2017/0013261) in view of Liu et al. (US Patent Application Publication no. 2018/0020238).


	It is noted that Lin is silent about circumstances where the coding block group is the subsequent coding block group, updating a bit allocation for the subsequent coding block group based on the encoded initial coding block group.
	However, Liu teaches video coding wherein circumstances where the coding block group is the subsequent coding block group, updating a bit allocation for the subsequent coding block group based on the encoded initial coding block group (See Liu [0073] and [0075]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Lin’s method for controlling video coding to incorporate the teachings of Liu wherein in circumstances where the coding block group is the subsequent coding block group, updating a bit allocation for the subsequent coding block group based on the encoded initial coding block group.  The motivation for performing such a modification in Lin is to provide the appropriate number of bits allocated to a block for a relatively high compression ratio.



As per claims 3 and 13, the combination of Lin and Liu further teaches collecting coding information for the initial coding block group (See [0032]).

As per claims 4 and 14, the combination or Lin and Liu further teaches updating the initial coding control model for the initial coding block group based on the coding information (See Liu [0075]). The motivation for performing such a modification in Lin is to provide the appropriate number of bits allocated to a block for a relatively high compression ratio.

As per claims 5 and 15, the combination of Lin and Liu further teaches encoding a corresponding coding block group in another image frame using the updated initial coding control model for the initial coding block group (See Liu [0095]). 

As per claims 6 and 16, the combination of Lin and Liu further teaches a corresponding coding block group in another image frame using the updated initial coding control model for the initial coding block group (See Liu [0095]).



As per claims 9 and 19, the combination of Lin and Liu further teaches wherein the plurality of coding block groups are encoded using different coding control models (See Lin [0004] and [0010]).

As per claim 10, the combination of Lin and Liu further teaches wherein each coding block group comprises a group of macroblocks, including a slice, a tile, or a row of macroblocks (See Liu [0008], [0084] and [0100]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al. (US Patent Application Publication no. 2016/0373767) teaches encoding and decoding methods and apparatus.
Hayashi et al. (US Patent Application Publication no. 2011/0200115) teaches image decoding apparatus and image coding apparatus.
Amonou et al. (US Patent Application Publication no. 2011/0007977) teaches encoding and decoding an image or image sequences divided into pixel blocks.
Chen et al. (US Patent Application Publication no. 2010/0183069) teaches method and apparatus for determining in picture signal encoding the bit allocation for groups of pixel blocks in a picture.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424